DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Previous objection to specification and rejection of claims 1-20 on 35 U.S.C. 112(b) have been overcome in view of applicant's amendments/remarks and are hereby withdrawn. 

Response to Arguments/Remarks
Applicant's arguments filed on 08/15/2022 with respect to claim 11 have been fully considered but they are not persuasive.
Applicant argues that “Cuevas does not teach or suggest “...reduce the image from the first number of colors per pixel to the final number of colors per pixel, by creating an output image where a color of each output pixel is equal to a color associated with the number of threshold values that are greater than the value of the corresponding input pixel,” as claimed in the claim”. 
The Examiner respectfully disagrees. Cuevas teaches creating an output image by setting each input pixel value to one of a plurality of threshold values (T1, T2, …, see section 4), resulting in an output image with reduced number of distinctive pixel values (Fig. 3 shows an output image with only three distinctive pixel values). 
Since these threshold values (T1, T2, …) are optimized by considering adjacent classes (see section 4), each threshold Ti is thus associated with the number of threshold values (Ti+1, Ti+2, …) that are greater than Ti. Therefore, Cuevas indeed teaches where a color of each output pixel is equal to Ti which is a color associated with the number of thresholds Ti+1, Ti+2, etc. that are greater than the value of the corresponding input pixel. 
In view of this reasonable interpretation of the claims and the prior art, the Examiner respectfully submits that the rejections set forth below are proper. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cuevas, et al. (hereafter referred to as “Cuevas”, "A multi-threshold segmentation approach based on artificial bee colony optimization." Applied Intelligence 37.3 (2012): 321-336. IDS).  

Regarding claim 11, Cuevas discloses a method for reducing a first number of colors per pixel in an image (section 5, the number of colors in the original image in Fig. 1a is reduced to three in Fig. 3), comprising: 
receive the image, the image having a plurality of pixels, the plurality of pixels having a plurality of colors (page 325, Fig. 1. the original image is composed of pixels having gray levels between 0-255); 
determine a final number of colors per pixel to reduce the image to, wherein the final number of colors is a number of colors less than the plurality of colors (Fig. 3, the final number of colors per pixel is three); 
identify a corresponding threshold value for each of the final number of colors, such that the corresponding threshold values optimize an arithmetic combination of a separation score function (E(Th)) applied to the plurality of pixels and the threshold values (Section 4 “Determination of thresholding values”, The Th value is chosen as to minimize the error E(Th). Also refer to page 325, right column: “Figure 3 shows the segmented image whose threshold values are calculated according to (11) and (12).”); and 
reduce the image from the first number of colors per pixel to the final number of colors per pixel, by creating an output image where a color of each output pixel is equal to a color associated with the number of threshold values that are greater than the value of the corresponding input pixel (please refer to the “Response to Arguments/Remarks” section above).
Cuevas does not expressly disclose a computer readable storage medium. However, Cuevas’s method is clearly computer-based (section 5 Experimental results). Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 11 from the teachings of Cuevas.

Regarding claim 12, Cuevas discloses the computer readable storage medium of claim 11 wherein the separation score functions are monotonically increasing with a number of transitions and monotonically decreasing with a number of expected transitions had the plurality of pixels been randomly distributed in the image (section 4 (Determination of thresholding values). The number of E(Th) would monotonically increase with the increase of K which signals the number of transitions between pixel classes. The number of E(Th) would monotonically decrease when expected pixel classes K decreases. Since E(Th) depends on Pi, which is the probability of class i, the plurality of pixels can be randomly distributed in the image, see section 2 (Gaussian approximation)).

Regarding claim 13, Cuevas discloses the computer readable storage medium of claim 12, wherein the arithmetic combination is a sum of the separation score function for each of the corresponding threshold values (section 4 “Determination of thresholding values”, a collection/sum of E(Th), h = 1, 2, . . . , K −1).

Regarding claim 14, Cuevas discloses the computer readable storage medium of claim 11 wherein a number of corresponding threshold values is the final number of colors minus one (section 4 and e.g., Fig. 3, two thresholds result in a three value image).

Regarding claim 15, Cuevas discloses the computer readable storage medium of claim 11, wherein prior to reducing the image to the final number of colors per pixels, reducing the image from the first number of colors per pixel to an intermediate number of colors per pixel (Fig. 3 and Fig. 5, three classes (Fig. 3) can be considered an intermediate number of colors per pixel, wherein 4 classes (Fig. 5) be the final number).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 16-20, 1, 5-6, 9 and 3, respectively, of PAT 10878596. Although the claims at issue are not identical, they are not patentably distinct from each other.     

Allowable Subject Matter
Claims 1-10 and 16-20 are not rejected over the prior art of record. These claims would be allowable when the nonstatutory double patenting rejection is overcome. 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 

Examiner’s note
Applicant is encouraged to schedule a telephone interview with the Examiner to discuss any issues related to the claimed invention and the references cited in the current/previous Office Action(s). The Examiner can be reaches at (571)270-5363 (email: Li.Liu2@USPTO.GOV).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666